DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “max volume” in each of the claim (s) 1 & 6-7 is a relative term which renders the claim indefinite. The term “max” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim (s) 1, 6-7 recite the limitation "the legendre shading function & legendre function & attenuation" in lines 3-5.  There are insufficient antecedent basis for these limitations in the claim.

In addition, claim(s) 3 recite “drivers (SSCBT) come out to number of driver (CBT)”, such term as to come out is not clear, is applicant referring to “equivalency or what”, appropriate clarification is requested. 

In the claim(s) 1, 6-7 recite the limitation “velocity of the speaker”, is not clear, one can’t comprehend such breath of the noted limitation and thus clarification is requested. 

In the claim(s) 5, recite the limitation(s) “average driver density & use of g & total size & total number & average velocity in region”, are not clear, one can’t comprehend such breath of the noted limitation in light of the specification and thus clarification is requested. 

Claim(s) 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the method of claim(s) 6, a process claim is disclosed however, throughout the body of such claim(s) no step(s) or process is mentioned of which is being performed and thus the breath of the claim can’t be substantiated. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fincham (US 9,414,152 B2).

1. The Space Shaded Constant-Beamwidth Transducer (SSCBT) system comprising: plurality of drivers not uniformly arranged so that the relative velocity of the speaker follows the legendre shading function;  wherein the driver density is proportional to the Legendre function which SSCBT allows each driver to play at max volume (fig.4 (400-401); fig.22-23; col.13 line 1-20) ; wherein attenuation is configured with incremental spacing between the drivers (col.13 line 20-45).

Although, the art never specify of wherein in SSCBT system the attenuation is not required and replace with spacing, but one of the ordinary skills in the art could have varied the attenuation accordingly as mentioned by adding such varied attenuation including the specific as attenuation is not required so as to drive the output level as desired for same result.

4. The Space Shaded Constant-Beamwidth Transducer (SSCBT) system of claim 1, wherein the space between the drivers drivers can be determined by observing the relative driver density and equating that to the velocity formula for a specific driver in the system (Fin-fig.22-23; col.13 line 20-45/the spacing is determined).
.  

5. The Space Shaded Constant-Beamwidth Transducer (SSCBT) system of claim 1, wherein the number of drivers in a given area x1 through x2 over that area is considered the average driver density in that area, which with the use of g, which is dependent on the total size and total number of drivers of the system, is equal to the average velocity in that region (Fin-fig.22-23; col.13 line 20-45).
[AltContent: rect]6. The method of Space Shaded Constant-Beamwidth Transducer (SSCBT) comprising: plurality of drivers not uniformly arranged so that the relative velocity of the speaker follows the wherein the driver density is proportional to the Legendre function; wherein the driver density is proportional to the Legendre function which SSCBT allows each driver to play at max volume (fig.4 (400-401); fig.22-23; col.13 line 1-20);  and attenuation is configured with incremental spacing between the drivers(col.13 line 20-45).

Although, the art never specify of wherein in SSCBT system the attenuation is not required and to be replace with such incremental, but one of the ordinary skills in the art could have varied the attenuation accordingly as mentioned by adding such varied attenuation including the specific as attenuation is not required and replaced so as to drive the output level as desired for same result. 

Claim 7, the non-transitory computer readable medium storing instructions which, when executed, cause one or more processors to perform the function of Space Shaded Constant-Beamwidth Transducer (SSCBT) comprising: plurality of drivers not uniformly arranged so that the relative velocity of the speaker follows the Legendre shading function, wherein the driver density proportional to the Legendre function which SSCBT allows each driver to play at max volume(fig.4 (400-401); fig.22-23; col.13 line 1-20); and attenuation is configured with incremental spacing between the drivers(col.13 line 20-45).

Although, the art never specify of wherein in SSCBT system the attenuation is not required and to be replace with such incremental, but one of the ordinary skills in the art could have varied the attenuation accordingly as mentioned by adding such varied attenuation including the specific as attenuation is not required and replaced so as to drive the output level as desired for same result. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654